Citation Nr: 0501960	
Decision Date: 01/27/05    Archive Date: 02/07/05

DOCKET NO.  03-04 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for symptomatic loss of semilunar cartilage of the left knee.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The veteran served on active duty from August 1969 to 
February 1972.

This matter is before the Board of Veterans' Appeals (Board) 
from rating decisions promulgated by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  By an April 2002 decision, the RO established 
a 10 percent rating for symptomatic loss of semilunar 
cartilage of the left knee as a separate and distinct 
disability from the veteran's service-connected left knee 
disorder.  Further, the RO confirmed and continued the 30 
percent rating for the veteran's PTSD by a February 2003 
rating decision.  The veteran appealed both decisions, 
contending that higher ratings were warranted.

The Board notes that the veteran had previously perfected an 
appeal regarding entitlement to higher ratings for his 
service-connected left knee disorder and PTSD, and that these 
claims were remanded by the Board for additional development 
in June 2000.  However, the veteran withdrew this appeal in 
May 2002.  38 C.F.R. § 20.204.

With respect to the claim for an increased initial rating for 
symptomatic loss of semilunar cartilage of the left knee, 
this appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The competent medical evidence reflects that the 
veteran's PTSD is manifest by depressed mood, anxiety, 
chronic sleep impairment, as well as mild to moderate 
occupational and social impairment.

3.  The preponderance of the evidence is against a finding 
that the veteran's PTSD is manifest by occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintain effective work and social 
relationships. 


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for the 
veteran's service-connected PTSD are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R.§§ 3.159, 
4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Development of the Claim.  The Board notes at the outset that 
VA has a duty to assist a claimant in developing the facts 
pertinent to his or her claim, and to notify him or her of 
the evidence necessary to complete an application for 
benefits.  The Veterans Claims Assistance Act of 2000 (VCAA), 
which became law on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 
5102, 5103; 38 C.F.R. § 3.159(b).  Information means non-
evidentiary facts, such as the claimant's address and Social 
Security number or the name and address of a medical care 
provider who may have evidence pertinent to the claim.  See 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001); 38 C.F.R. § 
3.159(a)(5).  Second, VA has a duty to assist the appellant 
in obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  More recently, in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

In regard to the veteran's PTSD claim, the RO sent the 
necessary preadjudication notice to the veteran by 
correspondence dated in December 2002 and January 2003, which 
was clearly before the February 2003 rating decision which is 
the subject of this appeal.  This correspondence informed the 
veteran of what information and evidence he must submit, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of or to submit any evidence in 
his possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the 
Court's holdings in Quartuccio, supra, and Pelegrini, supra.  
Moreover, the veteran has been provided with a copy of the 
appealed rating decision and the April 2003 SOC which 
included notice of the law and governing regulations 
regarding his case, as well as the reasons for the 
determinations made with respect to his claim.  Thus, the 
duty to notify has been satisfied.

With respect to the duty to assist, the Board notes that the 
veteran and his representative have had the opportunity to 
present evidence and argument in support of his claim, and it 
does not appear that he has identified the existence of any 
relevant evidence that has not been obtained or requested by 
the RO.  Further, he has been accorded an examination in 
conjunction with this appeal, and has not indicated that the 
disability has increased in severity since this examination.  
In addition, he specifically indicated that he did not want a 
Board hearing in conjunction with this appeal.  Consequently, 
the Board concludes that the duty to assist has been 
satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.

Background.  Service connection for PTSD was established by a 
January 1986 rating decision, which noted that the veteran 
served in combat in the Republic of Vietnam while on active 
duty, and that a recent VA psychiatric examination had 
diagnosed chronic PTSD.

The record reflects that the veteran initiated his current 
increased rating claim in December 2002.  Various medical 
records were subsequently added to the file that cover a 
period from 2000 to 2003, and reflect treatment for his PTSD 
on a variety of occasions.

Records dated in March 2002 note that the veteran reported he 
had never been hospitalized for psychiatric or emotional 
problems, that he was employed full-time at the Post Office, 
and had worked there for approximately 17 years.  Further, it 
was noted that his score on the Mississippi Scale for Combat-
Related PTSD was within the range of those men clinically 
diagnosed with PTSD, and that his score on the Beck 
Depression Inventory was indicative of severe depression.  He 
also reported difficulty sleeping, described a combat-related 
nightmare, that he had used alcohol for many years so he 
could sleep better, that he was abusive with alcohol, that he 
was a loner, and that he could not express his emotions 
honestly other than anger.  Diagnoses were PTSD, chronic-
moderate, and alcohol dependence.  Further, a global 
assessment of function (GAF) score of 55 was assigned.  GAF 
scores of 51 to 60 reflect moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  
See Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition, Washington, DC, American Psychiatric 
Association, 1994 (DSM-IV) (which has been adopted by the VA 
in 38 C.F.R. §§ 4.125, 4.130).

Records dated in October 2002 noted that the veteran had been 
very agitated, angry, and tense at work; and that he could 
not sleep at night.  A GAF score of 56 was assigned.  Later 
that same month, it was noted that he had been seeing a 
therapist for the year because of increased irritability and 
depressed mood.  On mental status evaluation he was found to 
be well-groomed, but very anxious.  He was also found to have 
difficulty expressing his thoughts, and his speech was slow.  
However, he maintained fair eye contact, and was found to be 
pleasant and cooperative.  Nevertheless, he was very 
depressed, his rate of mood was 8/10, and he had a blunted 
affect.  He denied suicidal or homicidal thoughts, as well as 
auditory or visual hallucination.  Diagnoses were recurrent 
major depressive disorder, and PTSD.  A GAF score of 45 was 
assigned, which reflects serious symptoms or any serious 
impairment in social, occupational, or school functioning.

Records dated in November 2002 note that the veteran reported 
he was a lot calmer, and was not getting upset with people.  
His work was still hard and demanding, but he was able to 
ignore a lot of things where he used to snap.  In fact, his 
co-workers had noticed a difference.  Further, he reported 
that he had not been having any crying spells, and he had 
been able to do his work.  On mental status examination, he 
was found to be casually dressed, pleasant, and cooperative.  
He maintained good eye contact.  His speech was found to be 
normal.  Thought process was found to be logical and goal 
directed.  He denied suicidal or homicidal thoughts, as well 
as auditory or visual hallucinations.  A GAF score of 55 was 
assigned.  Later that same month, a GAF score of 60 was 
assigned.

In January 2003, the veteran underwent a VA PTSD examination, 
at which the examiner noted that the records had been 
reviewed.  Regarding his social and occupational history, the 
veteran reported, in part, that he had resided at his current 
residence for the past 3 years; that he lived alone; that he 
had no intimate relationships either of a friendship or 
romantic nature; that he had numerous acquaintances; that his 
ex-wife and teenaged daughter lived in the same city; that 
his son was in college; that his children were doing well; 
that he had a tolerable relationship with his ex-wife as far 
as the children were concerned; that he had one sister and 5 
brothers still living; that he had closer relationships with 
two of his bothers; and though he had very limited contact, 
there were no problematic relationships with the remainder of 
his siblings.  He also reported that he spent most of his 
time at home other than when at work.  Although he reported 
that he liked to watch sports, he had no real hobbies and did 
not belong to any clubs or engage in any other structured 
routine activity such as church or belonging to a team.  With 
respect to work, he reported that he was currently employed 
at the Post Office on the day shift.  He reported that he 
previously worked at another branch, but was transferred 
after he lost his license as a result of a conviction for 
reckless driving.  Nevertheless, he reported that he was more 
comfortable with his current position.  Moreover, he reported 
that he had not had any major traumas, significant changes or 
loss, or any significant change in health history over the 
last several years since his last examination in 2000.

In regard to his symptomatology, the veteran reported, in 
part, that his current medication regimen seemed to be 
helping him somewhat.  He described himself as feeling 
"calmer" and more able to control his temper.  
Nevertheless, he had episodic, recurrent, and intrusive 
memories of his experiences in Vietnam.  He also had dreams 
several times a week that awakened him and disrupted his 
sleep.  Further, he had some psychological distress and some 
physiological reactivity, but did not report these to be 
severe.  He did not make efforts to avoid the thoughts, 
feelings, and stimuli associated with his combat in Vietnam, 
and seemed perversely unable to avoid watching shows about 
them.  For example, he reported that war movies would trigger 
his intrusive memories at times, that he had trouble avoiding 
such movies, and that his external stressors included 
helicopters passing over.  He did not report any inability to 
recall any important aspect of his experiences.  He had a 
diminished interest in participation in significant 
activities, as well as estrangement from others, but hoped 
that the future would be better even though he was not sure 
of this.  In addition, he reported that he did not have 
trouble falling asleep, but had trouble staying asleep at 
times.  He reported that his irritability and anger was 
somewhat helped by his current medication.  He further 
reported that he had some difficulty concentrating at times, 
but that this did not seem to be a major problem.  Also, he 
was somewhat hypervigilant, but did not report any 
exaggerated startle response.  However, he reported that he 
experienced significant depression on an almost daily basis.  
Moreover, he reported that he occasionally had passing 
suicidal thoughts, that he owned a gun, but denied any acute 
risk of using it on himself.  Still, he reported that he did 
not carry it outside of the house for fear that his temper 
would cause him to use it if he became very angry.  It was 
noted that he had never been hospitalized for his PTSD.

On mental status examination, the veteran's hygiene and 
grooming were within normal limits.  He was alert and 
oriented.  His spoken language was fluent, coherent, goal-
directed, and generally normal in rate and rhythm.  Further, 
he exhibited no latency in responding, he cooperated, and his 
motivation was good.  In addition, he was found to be 
competent as a historian and informant.  His social skills 
were found to be within normal limits, and it was noted that 
he made good eye contact, and smiled with some frequency even 
though his affect looked slightly anxious and somewhat 
depressed.  Moreover, he related that he had some mild 
obsessive and compulsive tendency such as checking the stove 
or the iron and even at times going back to do so after 
getting in the car.  He further reported that he used alcohol 
on a regular basis and episodically would drink more than he 
should.  He reported that he had been abstinent for some 
years, but drank routinely now.  Nevertheless, he was able to 
recognize that this might be contributing to his mental 
health problems.  His insight and judgment were found to be 
within normal limits.

Based on the foregoing, the examiner diagnosed PTSD, chronic, 
moderate severity.  Further, the examiner stated that the 
psychosocial stressors included those related to PTSD, and 
some social isolation.  The examiner also assigned a GAF 
score of 60 to 65.  GAF scores of 61 to 70 reflect some mild 
symptoms or some difficulty in social, occupational, or 
school functioning, but generally functioning pretty well, 
has some meaningful interpersonal relationships.  Moreover, 
the examiner stated that the veteran was competent to manage 
his funds, and that the veteran reported that his symptoms 
had been somewhat better since he changed job locations and 
started his current antidepressant therapy.  However, the 
veteran was found to have an alcohol abuse problem, which 
almost certainly contributed to his symptom picture.  
Nevertheless, he was working and was considered employable.

In his May 2003 Substantive Appeal, the veteran asserted that 
he had a difficult time getting along with co-workers and 
supervisors due to his PTSD, that he had limited social 
interactions, that the medications he took to control his 
anger caused memory loss, and that he had missed work on 
orders from VA clinicians to rest and stay away from people.


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).

Diagnostic Code 9411 provides that PTSD is evaluated under 
the general rating formula used to rate psychiatric 
disabilities other than eating disorders, pursuant to 38 
C.F.R. § 4.130.  When a mental condition has been formally 
diagnosed, but symptoms are not severe enough either to 
interfere with occupational and social functioning or to 
require continuous medication, a noncompensable (zero 
percent) evaluation is warranted.  Occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication warrants a 10 percent 
evaluation. 

A 30 percent disability rating is in order when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintain effective work and social 
relationships. 

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

In addition, regulations state that when evaluating a mental 
disorder, the rating agency shall consider the frequency, 
severity, and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission.  38 C.F.R. § 4.126(a).  The rating 
agency shall assign an evaluation based on all the evidence 
of record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  Id.  
However, when evaluating the level of disability from a 
mental disorder, the rating agency will consider the extent 
of social impairment, but shall not assign a evaluation on 
the basis of social impairment.  38 C.F.R. § 4.126(b).


Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 30 percent for his PTSD.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Here, the record clearly reflects that the veteran's service-
connected PTSD is manifest by symptoms of anxiety, depressed 
mood, and chronic sleep impairment.  Nevertheless, this 
corresponds to the criteria for the current rating of 30 
percent.

The Board also notes that the veteran's PTSD has resulted in 
occupational and social impairment.  However, the 
preponderance of the evidence is against a finding that this 
impairment is of such severity as to warrant a rating in 
excess of 30 percent.  The January 2003 VA examiner assigned 
a GAF score of 60 to 65, which indicates no more than mild to 
moderate impairment.  With the exception of records dated in 
October 2002, the outpatient treatment records indicate 
similar GAF scores.  In addition, the record reflects that 
his impairment has improved somewhat on his current 
medication.  Moreover, he reported having numerous 
acquaintances at the January 2003 examination, and the record 
reflects that he has been employed at the Post Office for 
many years.  As such, the Board concludes that the level of 
occupational and social impairment is adequately compensated 
by the current 30 percent rating.

The Board further finds that the veteran does not have any of 
the symptomatology required for the next higher rating of 50 
percent under Diagnostic Code 9411.  For example, there is no 
medical evidence of record that the veteran's PTSD is 
manifest by flattened affect, nor panic attacks more than 
once a week.

The Board acknowledges that records dated in October 2002 
found that the veteran had difficulty expressing his 
thoughts, and his speech was slow.  However, subsequent 
records from November 2002 found his speech to be normal.  
More importantly, the January 2003 VA examination found his 
spoken language was fluent, coherent, goal-directed, and 
generally normal in rate and rhythm.  Thus, his PTSD is not 
manifest by circumstantial, circumlocutory, or stereotyped, 
speech.

The record does not show that the veteran's PTSD is manifest 
by difficulty in understanding complex commands, impaired 
judgment, or impaired abstract thinking.  For example, 
records dated in November 2002 reflect that his thought 
process was found to be logical and goal directed.  In 
addition, on the January 2003 VA examination he exhibited no 
latency in responding, he cooperated, his motivation was 
good, and he was found to be competent as a historian and 
informant.  Further, both his insight and judgment were found 
to be within normal limits.

The Board notes that the veteran asserted in his May 2003 
Substantive Appeal that he had memory problems.  However, at 
the January 2003 VA examination it was noted that he did not 
report any inability to recall any important aspect of his 
experiences.  As such, the Board finds that the record 
indicates no more than mild memory loss, which corresponds to 
the current 30 percent rating.  The record does not reflect 
impairment of short and long term memory with the retention 
of only highly learned material, and forgetting to complete 
tasks.

The Board also notes that the veteran has been found to be 
anxious and depressed.  However, as already stated, this 
corresponds to the current 30 percent rating under Diagnostic 
Code 9411.

Finally, the Board finds that the severity of the veteran's 
service-connected PTSD does not constitute difficulty in 
establishing and maintaining effective work and social 
relationships so as to warrant the next higher rating of 50 
percent under Diagnostic Code 9411.  The Board notes that in 
October 2002, a GAF score of 45 was assigned, which 
corresponds to serious impairment.  However, one month later, 
his GAF score had improved to 55, and then to 60, both of 
which indicate moderate impairment.  Most importantly, the 
GAF score assigned to the veteran during the January 2003 VA 
examination, indicates no more than mild to moderate 
occupation and social impairment.  See Francisco, supra 
(primary focus in increased rating claims is upon the current 
severity of the disability).  Additionally, the January 2003 
VA examiner found his social skills to be within normal 
limits, and noted that he was both employed and employable.  

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 30 percent for his PTSD.  

As a final matter, the Board notes that the RO did not 
explicitly consider whether the veteran was entitled to an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).  

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance.  See Floyd v. Brown, 9 
Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337 
(1996).  The Court has further held that the Board must 
address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Here, there is no indication of any 
recent periods of hospitalization for the PTSD.  In fact, the 
veteran has stated that he has never been hospitalized for 
psychiatric or emotional problems.  Further, as already 
stated, he has been employed for many years at the Post 
Office, and 
the Board has determined that the current schedular rating 
adequately compensates his level of occupational impairment.  
Although the veteran reported that he 
missed some work, the schedular criteria, in general, are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1.  Here, some loss of work time has not been shown to 
equate to marked interference with employment, as supported 
by the recent GAF scores showing mild to moderate impairment.  
Therefore, the veteran's PTSD does not warrant consideration 
of an extraschedular rating in the instant case.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) ; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to an increased rating for PTSD, currently 
evaluated as 30 percent disabling, is denied.


REMAND

As noted in the April 2002 rating decision, the record 
reflects that the veteran underwent removal of the semilunar 
cartilage of his left knee, and that it had been shown to be 
symptomatic along with the arthritis that had developed with 
limitation of motion.  A separate 10 percent rating was 
awarded for the cartilage removal in the left knee, assigned 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5259.  The 
veteran is also in receipt of a 10 percent rating for 
arthritis of the left knee under Diagnostic Code 5010, which 
is not currently on appeal.

In December 2003 VA's General Counsel issued an opinion 
regarding the applicability of the VCAA to an issue initiated 
in a notice of disagreement.  See VAOPGCPREC 8-03.  In that 
opinion the General Counsel held that, although VA must 
notify a claimant of the evidence needed to substantiate a 
claim on receipt of a complete or substantially complete 
application, VA is not obligated to inform the claimant of 
the evidence needed to support an issue that is initially 
raised in a notice of disagreement if VA has already given 
the section 5103(a) notice regarding the original claim.  In 
the instant appeal there is no VCAA complying notice with 
respect to claim for increase for the left knee, either prior 
to or subsequent to the claim for increase for the left knee 
condition which resulted in the subsequent grant of a 
separate rating for cartilage removal of the left knee.  

A remand in this case is, therefore, required for compliance 
with the notice and duty to assist provisions contained in 
the law.  

In addition, as noted by the veteran's representative, it has 
been more than four years since the veteran's last 
examination for his left knee.  Thus, the Board is of the 
opinion that the evidence of record may not accurately 
reflect the current nature and severity of his service-
connected cartilage removal of the left knee.  Consequently, 
the Board concludes that a contemporaneous VA examination is 
needed in order to make an informed decision regarding the 
veteran's current level of functional impairment and 
adequately evaluate his current level of disability.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1995) (VA was 
required to afford a contemporaneous medical examination 
where examination report was approximately two years old); 
see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without 'good cause,' fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

Finally, the RO should request current VA treatment records, 
since November 2002, the date of the latest record of 
treatment in the claims file.


Accordingly, the case is remanded to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that any notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives is 
completed.  

2.  The RO should request VA treatment 
records for his left knee condition dated 
from November 2002 to the present.

3.  The veteran should be afforded a VA 
joints examination to determine the 
current nature and severity of the 
veteran's symptomatic loss of semilunar 
cartilage of the left knee.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  All indicated tests should 
be conducted, and the results recorded in 
the examination report.

4.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue on appeal.  
If any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  


	                  
_________________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


